                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

LYNNETT MYERS, et al.,            :
                                  :     Case No. 2:15-CV-2956
         Plaintiffs,              :
                                  :     JUDGE ALGENON L. MARBLEY
    v.                            :
                                  :     Magistrate Judge Chelsey M. Vascura
MEMORIAL HEALTH SYSTEM            :
MARIETTA MEMORIAL HOSPITAL, et al,:
                                  :
         Defendants.              :

LYNNETT MYERS & CAROL BUTLER,       :
                                    :   Case No. 2:17-CV-438
           Plaintiffs,              :
                                    :   JUDGE ALGENON L. MARBLEY
     v.                             :
                                    :   Magistrate Judge Chelsey M. Vascura
MEMORIAL HEALTH SYSTEM              :
MARIETTA MEMORIAL HOSPITAL,         :
                                    :
           Defendant.               :

KIM WECKBACHER,                     :
                                    :   Case No. 2:16-CV-1187
           Plaintiff,               :
                                    :   JUDGE ALGENON L. MARBLEY
     v.                             :
                                    :   Magistrate Judge Chelsey M. Vascura
MEMORIAL HEALTH SYSTEM              :
MARIETTA MEMORIAL HOSPITAL,         :
                                    :
           Defendant.               :

JOSH BOOTH,                         :
                                    :   Case No. 2:17-CV-439
           Plaintiff,               :
                                    :   JUDGE ALGENON L. MARBLEY
     v.                             :
                                    :   Magistrate Judge Chelsey M. Vascura
MEMORIAL HEALTH SYSTEM              :
MARIETTA MEMORIAL HOSPITAL,         :
                                    :
           Defendant.               :


                                    1
                                      OPINION & ORDER
                                       I.      Background
       These are four related cases before this Court: 15-2956, Myers et al. v. Marietta Hospital,

et al., (“the class case”); 16-1187, Weckbacher v. Marietta Hospital (“Weckbacher”), 17-438,

Myers & Butler v. Marietta Hospital (“Myers & Butler”); and 17-439, Booth v. Marietta

Hospital (“Booth”). The class case is a collective action brought by nurses who are and were

employed by Defendant hospital. The other three cases are brought by plaintiffs who are

members of that collective action, alleging retaliation in violation of the Fair Labor Standards

Act (“FSLA”). These three cases are collectively referred to as “the retaliation cases.”

       This Court recently decided Motions for Summary Judgment in these cases. In the class

case, this Court granted Plaintiffs’ Motion to add Defendants Cantley and Young in their

individual capacities, and denied Plaintiffs’ Motion for Summary Judgment, finding that genuine

disputes of material fact remain. (ECF Nos. 246, 247). In Myers & Butler, Weckbacher, and

Booth, this Court denied Defendants’ Motions for Summary Judgment for the same reason.

(Myers & Butler, ECF Nos. 30, 31; Weckbacher, ECF No. 29; Booth, ECF No. 23).

       This Court took notice that these four cases involve the same parties, and the material

facts that remain in genuine dispute have substantial overlap across the four cases and involve

largely the same set of events. Accordingly, this Court held a telephonic status conference on

April 9, 2019 at 3:00 PM. The parties were asked to be prepared to discuss Fed. R. Civ. P. 42.

The parties’ positions are memorialized in a Joint Motion and Notice submitted by the parties.

(The class case, ECF No. 249; Myers & Butler, ECF No. 33; Booth, ECF No. 25; Weckbacher,

ECF No. 31).




                                                 2
        Plaintiffs support consolidating Myers & Butler, Weckbacher, and Booth – the retaliation

cases – but not consolidating those three cases with the class case. Defendants do not support any

consolidation of these matters.

        For the reasons below, this Court hereby orders consolidation of the retaliation cases –

Myers & Butler, Weckbacher, and Booth – but does not consolidate these cases with the class

case.

                                       II.     Law & Analysis
        Under Federal Rule of Civil Procedure 42(a), if actions before a court involve a common

question of law or fact, the court has the discretion to:

        1. join for hearing or trial any or all matters at issue in the actions;
        2. consolidate the actions; or
        3. issue any other orders to avoid unnecessary cost or delay.

There need not be “complete identity of legal and factual issues posed in the cases which are the

subject of the request.” J4 Promotions, Inc. v. Splash Dogs, LLC, 2010 WL 3063217, at *1 (S.D.

Ohio Aug. 3, 2010). The underlying objective of consolidation “is to administer the court’s

business with expedition and economy while providing justice to the parties.” Advey v. Celotex

Corp., 962 F.2d 1177, 1180 (6th Cir. 1992) (internal quotation marks and citation omitted). The

Court must take care “that consolidation does not result in unavoidable prejudice or unfair

advantage.” Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993). If the conservation of

judicial resources achieved through consolidation “are slight, the risk of prejudice to a party must

be viewed with even greater scrutiny.” Id. See also Linihan v. Food Concepts Int’l, LP, 2016 WL

759884, at *1–2 (S.D. Ohio Feb. 26, 2016).

        As this Court found in the three retaliation cases, there remains a genuine dispute of fact

about what Defendant hospital knew about the protected activities of the plaintiffs, and when the

hospital gained that knowledge. For example, as this Court detailed in its earlier order (Booth,


                                                    3
ECF No. 23), Plaintiff Booth worked with his supervisor to “flex down” his work schedule to

create shifts that would work better for him and his family, including his daughter who had

recently been diagnosed with autism. He later signed a consent-to-join the collective action.

Sometime after having signed the consent-to-join, Booth was told that the “flex down” position

was no longer available; he was permitted to apply for a per diem position, but this position did

not offer health care. Booth alleges this was in retaliation for his signing the consent-to-join,

while the Defendant hospital argues they had no notice that Booth had agreed to join the

collective action. Therefore, the jury will need to determine, inter alia, when Defendant hospital

gained the requisite knowledge of Booth’s protected activities, and whether there was a sufficient

causal connection between Booth’s activities and what he argues was retaliation by Defendant

such that there was a violation of the FLSA.

       Similarly, Plaintiff Weckbacher signed her consent-to-join the collective action ten days

before she was fired by Defendant hospital; she had worked there for twenty-one years. In her

deposition, Weckbacher also said she had been discussing with other nurses the Defendant’s

lunch deduction policy. Defendant argued they did not have the requisite knowledge of her

protected activities. (Weckbacher, ECF No. 29). The jury will need to determine, inter alia, when

Defendant hospital knew of Weckbacker’s protected activities, and whether there was sufficient

casual connection so as to violate the FLSA.

       Plaintiff Myers and Plaintiff Butler brought their retaliation suit together. Plaintiff Butler

had complained to her supervisors on multiple occasions about Defendant’s automatic lunch

deduction policy. She had submitted her resignation paperwork to the hospital and was prepared

to take a position with Jackson Nursing before her recruiter told her that Jackson could no longer

hire anyone from Marietta. (Myers & Butler, ECF Nos. 30, 31). Although Butler also bring a




                                                  4
tortious interference claim, the questions that will need to be resolved in her case – what did

Defendant know of her protected activities, when did they gain that knowledge, and was there a

sufficient causal connection – are the same as those that need resolving in Booth’s and

Weckbacher’s cases. The same is true for Plaintiff Myers: she was told she could no longer take

the position with Jackson Nursing after she had submitted her notice to Marietta. The same

questions will need to be resolved in her case.

        Reviewing these facts, this Court finds that these four plaintiffs’ claims involve many of

the same questions of law, and determining the disputed facts would be accomplished with more

alacrity if the cases were consolidated. In addition, consolidating these three similar cases avoids

the risk of preclusion, whereby one party’s adverse finding bars subsequent similarly situated

parties from mounting their own thorough argument or defense.

        This Court acknowledges the arguments of the parties that the class case is both different

in kind and at a different stage of the litigation from the retaliation cases. As a result, this Court

finds that consolidating the class case with the retaliation cases would not be what Rule 42

imagines and would not bring economy and clarity to the proceedings.

        Therefore, because consolidating the retaliation cases will allow for “expedition and

economy while providing justice to the parties,” Advey, supra, and will reduce the risk of a

preclusive finding in the first case to go to trial, this Court hereby finds that the requirements of

Rule 42 have been met. The retaliation cases – Weckbacher, Booth, and Myers & Butler – are

hereby consolidated and may be set for trial. The class case – Myers, et al. – is not consolidated

with the other cases.

        IT IS SO ORDERED.
                                                  s/Algenon L. Marbley ___________
                                                ALGENON L. MARBLEY
                                                UNITED STATES DISTRICT JUDGE
DATED: June 3, 2019


                                                   5
